Title: To Thomas Jefferson from Rochambeau, 11 September 1789
From: Rochambeau, Jean Baptiste Donatien de Vimeur, Comte de
To: Jefferson, Thomas



Strasbourg ce 11 7bre. 1789.

J’ai l’honneur, Monsieur, de vous renvoyer une lettre qui m’a été adressée de Boulogne sur mer par un americain qui dit avoir fait naufrage et qui demande des secours. Je vous prie, Monsieur, de vouloir bien l’examiner et de vous faire donner des renseignemens  sur sa personne afin que, si les faits qui sont enoncés dans la dite lettre se trouvent exacts, vous puissiez employer les moyens qui sont en votre pouvoir pour le tirer de l’embarras où il se trouve et lui procurer les secours necessaires pour retourner dans sa patrie.
Je profite avec grand plaisir de cette occasion pour vous renouveller les assurances du très parfait attachement avec lequel J’ai l’honneur d’être, Monsieur, votre très humble et très obeissant Serviteur,

le Cte de Rochambeau


L’eloignement où je me trouve de Boulogne sur mer par le nouveau Commandement que le Roy m’a donné, me mettant hors de portée de pouvoir en faire la verification moi même.

